—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered May 19, 1997, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertion, the trial court did not improvidently exercise its discretion in admitting testimony regarding the defendant’s prior threats against the victim as evidence of, inter alia, intent (see, People v Alvino, 71 NY2d 233; People v Hamid, 209 AD2d 716).
The defendant failed to preserve for appellate review his claim that the court erred in permitting a readback to the jury of the testimony of the People’s expert concerning the defense of extreme emotional disturbance (see, Penal Law § 125.25 [1] [a]). In any event, the court gave a limiting instruction and the jury is presumed to have followed the court’s concededly correct charge concerning the defense (see, People v Berg, 59 NY2d 294; People v Ferrer, 245 AD2d 569). Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.